DETAILED ACTION
Summary
Applicant’s arguments and amendments filed on 6/11/2021 have been acknowledged and entered.
Claims 1, 3-8, 10-13, 15-17, and 19-22 are pending.  
Claim 8 has been amended to overcome the prior art of record.

A Terminal Disclaimer has been submitted to overcome the double patenting rejections.
The terminal disclaimer filed on 11 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16272072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 8, 10-13, 21, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 3-7, 15-17, and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Bryan Pratt on September 16, 2021.
IN THE CLAIMS:
Claims 1, 4, and 5 have been amended as set forth below.
Claim 1:	Insert in line 3 “comprising disposing a metal oxide coating on the convex surface” between the words “process” and “comprising”.
Claim 1: A process for anodizing a metal
substrate comprising an enclosure of a portable electronic device having a convex surface
geometry, the process comprising disposing a metal oxide coating on the convex surface comprising:
converting a first amount of the metal substrate to a first porous metal oxide layer
under a tensile strain condition that corresponds to a first electrical parameter, wherein
the first porous metal oxide layer defines an interstice extending through the first porous
metal oxide layer; and
converting a second amount of the metal substrate that is overlaid by the first

condition that corresponds to a second electrical parameter, the second porous metal
oxide layer being positioned between the first porous metal oxide layer and a remaining
portion of the metal substrate, the second porous metal oxide layer defining a barrier that
separates the interstice from the metal substrate.
Claim 4:	In line 3 replace “a current density or a voltage” with “a first current density and a second current density or a first voltage and a second voltage”.
Claim 4: The process of claim 1, wherein the
first electrical parameter is greater than the second electrical parameter, and the first and
second electrical parameters comprise a first current density and a second current density or a first voltage and a second voltage.
Claim 5:	In line 1 replace “a” with “the”.
Claim 5: The process of claim 4, wherein [a] the first
current density is between about 1.0 A/dm-2 and about 2.0 A/dm-2, and the second current
density is no greater than about 0.8 A/dm-2.


Allowable Subject Matter

Claims 1, 3-8, 10-13, 15-17, and 19-22 are allowed as amended by examiners amendment.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Nagaraj (US 2004/0115410 A1) does not teach or render obvious the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784